UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4509


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORDAN ALLEN GUY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:14-cr-00081-D-1)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jordan Allen Guy pled guilty to possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1),

(b)(1) (2012) (Count 1), possession of a firearm in furtherance

of   a      drug   trafficking        offense,      in    violation      of   18    U.S.C.

§ 924(c) (2012) (Count 2), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 924(a)(2) (2012)

(Count 3).         The district court sentenced him to concurrent 18-

month prison terms on Counts 1 and 3 and a consecutive 60 months

on Count 2, for a total within-Guidelines sentence of 78 months

in   prison.        Guy    argues      that   this       sentence   is   substantively

unreasonable.

       We     review    for     reasonableness        a    sentence      imposed    by   a

district court.           Gall v. United States, 552 U.S. 38, 46 (2007).

“Any     sentence      that    is    within   or    below    a   properly     calculated

Guidelines         range       is    presumptively         reasonable,”       and    this

“presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the 18 U.S.C. § 3553(a)

[(2012)] factors.”            United States v. Louthian, 756 F.3d 295, 306

(4th Cir.), 135 S. Ct. 421 (2014).                   We have reviewed the record

on appeal and Guy’s arguments and conclude that Guy has failed

to rebut this presumption.

       Accordingly, we affirm the judgment of the district court.

We   dispense      with       oral   argument      because    the   facts     and   legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                                AFFIRMED




                                   3